Citation Nr: 1708469	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-37 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969. He served in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted the Veteran service connection for PTSD with an evaluation of 30 percent. In December 2008, the Veteran filed a notice of disagreement (NOD), which raised the question of unemployability due to the Veteran's PTSD. A June 2009 rating decision denied the Veteran's claim for a total disability rating due to individual unemployability (TDIU).

The Board remanded these matters in May 2013 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A February 2016 rating decision granted TDIU and partially granted the Veteran's PTSD rating, increasing the rating to 70 percent. Because the Veteran was granted the benefit he sought in regard to his TDIU claim and he has not filed a notice of disagreement, this claim is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

A Supplemental Statement of the Case (SSOC), issued by the RO in May 2016, continued the 70 percent rating for the Veteran's PTSD claim. However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for an increased rating remains viable on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

For the entire appeal period, the preponderance of the evidence is against a finding or total occupational and social impairment. 



CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its May 2013 remand directives. The file contains all relevant records. A new VA examination was conducted in June 2014. This examination assessed the worsening of the Veteran's condition, addressed the Veteran's alcohol abuse and lay statements, and considered his work history and education in regard to his ability to maintain substantially gainful employment. A new rating decision was issued in February 2016, and the RO issued an SSOC in May 2016. Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Increased Rating for PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is a present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran generally contends that the severity of his PTSD warrants a higher rating.

PTSD is evaluated under VA's General Formula for Mental Disorders. Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

An August 2008 VA Examination reflects the Veteran's reports that he has continual problems with alcohol, including week long binges, since the 1980s. These binges often caused him to miss work, which created some financial struggles. The Veteran reported having good relationships with his family, including his wife and children, but these relationships were sometimes strained due to finances. He did not have much social interaction with other friends unless he was on a binge. He reported one suicide attempt where he shot himself and his wife, but the examiner opined this was a result of the Veteran being blacked out after drinking. The Veteran also reported trouble sleeping, partially as a result of nightmares of his experiences in Vietnam multiple times each week, and he often felt irritable and angry. He described feeling horror and distress when he recalled the trauma from the war. Finally, he reported himself to be isolated and estranged from others, and he described this as an attempt to avoid triggering the PTSD and to stay out of legal trouble.  The Veteran noted he would sometimes experience improvements, but the symptoms would always return. The examiner opined the Veteran's PTSD diagnosis was chronic, and the alcohol abuse was brought on by the PTSD and was the Veteran's attempt to control his PTSD symptoms.

October 2008 VA treatment notes show the Veteran reported he had lost his job in September because of his drinking, and he had lost employment in the past for drinking as well. Treatment notes from December 2008 show the Veteran reported medication he had been prescribed to help him sleep and to control his anxiety did seem to help with his symptoms.

Throughout 2009, the Veteran continued treatment at VA. He reported no attempts at self-harm or suicidal ideation beyond passive thoughts. Furthermore, the Veteran reported the medications, after an increased dosage, were helping him to manage his symptoms. He remained unemployed but continuously reported he wanted to find a job. Treatment notes describe his symptoms as severe for many years, and he was advised by his social worker not to look for work due to the risk of relapse if he leaves the home. Treatment notes also indicate he suffered from depressive moods.

Throughout 2010, the Veteran continued to seek treatment at VA, and the symptoms remained similar. He reported he quit drinking in 2010, but he still suffered from depressive moods, nightmares and trouble sleeping, hypervigilance, and an inability to trust others. His dosages and medications were adjusted, but he continued to report the medication seemed to help him manage his symptoms.

VA treatment notes the Veteran continued to report similar PTSD symptoms from 2010 to the present. In February 2013, the Veteran reported he was hyperalert and on guard, easily startled, and irritable. He also indicated he had difficulty concentrating and had lost interest in activities he used to enjoy. He also reported seeing things out of the corner of his eye, which made him uncomfortable. In October 2013, he relapsed with alcohol and continues to struggle to control his drinking. 

A June 2014 VA examiner noted multiple symptoms associated with the diagnosis of PTSD including disturbing and wanted memories; nightmares; physical reactions to reminders of trauma; avoidance and isolation; strong negative beliefs about himself and the world; blaming others for his experiences; feelings of fear, horror, and anger; guilt and shame; loss of interest in activities he used to enjoy; trouble experiencing positive feelings; anger and irritability; outbursts of aggression; high risk behavior; hypervigilance; trouble sleeping; and being easily startled. The examiner also noted the Veteran had numerous symptoms of alcohol disorder including: struggling to control his alcohol use despite a desire to gain control, cravings, recurrent use in hazardous situations. He opined the alcohol disorder was brought about as an attempt to control symptoms of PTSD. The examiner indicated the Veteran had occupational and social impairment in all areas, mostly attributable to the PTSD and secondary alcohol abuse, and noted attention and concentration were mildly impaired, but the Veteran was able to manage his finances.  The Veteran has a part-time job to assist with finances, but has been unable to obtain substantially gainful employment. The Veteran reported his relationship with his spouse was stressed and expressed concerns his spouse would leave him. He also reported he would disappear with friends or alone to drink for up to 14 days at a time. Finally, the Veteran reported he had no suicidal ideations or hallucinations. The examiner described the Veteran's PTSD symptoms as moderate to severe with secondary depressive symptoms and alcohol abuse.

The Veteran's spouse, in April 2009, indicated the Veteran had been drinking heavily since he was discharged in 1969, but the drinking first became a serious problem in 1980 to 1981. She indicated he would be in the street drunk, would make her go with him to buy more alcohol where he would finish a 6-pack on the 30 minute drive home. She reported the Veteran would cry in his sleep and black out at times. She also described the incident where the Veteran got drunk and shot her four times. She testified that during this incident he was yelling about a "chopper."  She reported the drinking got better, but he returned to drinking heavily in the late-1980s, which resulted in him losing multiple jobs.  In June 2015, the Veteran's spouse indicated the Veteran has not had a full-time job since he was let go in September 2008. She also reported the Veteran continued to drink and would often disappear for up to 14 days. She indicated the Veteran once told her he thought his drinking would kill him.

Following a review of the relevant evidence of record, which includes VA treatment records, statements from the Veteran, statements from the Veteran's wife, and VA examinations, the Board concludes the Veteran is not entitled to a rating in excess of 70 percent. In this regard, the Board finds that, for the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies such as work, family relationships, judgment, thinking, and mood, as described above, without more severe manifestations that more nearly approximate total occupational and social impairment.

The Board finds that the above described symptomatology is contemplated in his current 70 percent rating. As previously indicated, a 100 percent rating is warranted where there is total occupational and social impairment, and the Board finds the Veteran's PTSD symptoms do not result in such impairment. With respect to the symptoms noted to be indicative of a 100 percent rating, the Board notes the Veteran reported seeing things out of the corner of his eye in 2013, which made him uncomfortable. The Veteran also reported passive suicidal thoughts but no intent to act. The Veteran's spouse's statements indicate the Veteran would occasionally black out, and when the Veteran shot himself and his wife, he was screaming as though he was hallucinating. However, the Board finds this does not rise to the level of persistent delusions or hallucinations or persistent danger of hurting self or others as they are infrequent and isolated incidents, and, furthermore, at the Veteran's June 2014 VA examination he indicated he did not suffer from hallucinations or have suicidal ideations.

The preponderance of the evidence is against a finding of intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene. While the June 2014 VA examination indicated the Veteran struggled to motivate himself to maintain personal hygiene, VA treatment notes from 2009 to 2014 continue to show the Veteran typically appeared to appointments with good personal hygiene, indicating he is generally able to perform activities of daily living.

The preponderance of the evidence is against a finding of gross impairment in thought processes or communication. While the Veteran does tend to isolate and engage in high-risk behaviors, specifically binge drinking, this does not rise to the level of gross impairment in thought processes.

The preponderance of the evidence is against a finding of disorientation to place and time, grossly inappropriate behavior, or memory loss for names of close relatives, own occupation, or own name. Neither the Veteran, his wife, nor a medical professional have alleged the Veteran demonstrates these symptoms.

The Board further notes the evidence of record reflects the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, trouble sleeping, alcohol abuse, isolation, and loss of interest in things he once enjoyed. However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a severity, duration, or frequency to result in total occupational and social impairment. 

The Board has also considered the Veteran's GAF score assigned during the course of the appeal. In this regard, a GAF of 52 was assigned in August 2008 and June 2009, a score of 50 was assigned in May 2009, and a score of 53 was assigned in August 2009. A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). This Veteran's scores suggest moderate symptoms or moderate impairment in social and occupational functioning, which, combined with the other factors, is consistent with a 70 percent rating. 

The Board has considered whether staged ratings under Hart v. Mansfield are appropriate for the Veteran's service-connected PTSD; however, the Board finds his symptomatology has demonstrated impairment which, at most, results in occupational and social impairment with deficiencies in most areas throughout the appeal. Hart, 21 Vet. App. 505. Therefore, assigning a staged rating for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration. An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Specifically, the Court stated the determination of whether a Veteran is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. First it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated there must be a comparison between the level of severity and the symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows the rating criteria reasonably describe the Veteran's disability and symptomatology. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule. The Board finds the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which it is currently evaluated. In this regard, the Board notes the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive. Vasquez-Claudio, 713 F.3d 112. The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed under the 70 percent rating, as discussed above. Review of the record does not reveal the Veteran suffers from any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.

ORDER

An initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
A. P. SIMPSON	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


